Title: From Timothy Pickering to Bartholomew Dandridge, Jr., 5 June 1795
From: Pickering, Timothy
To: Dandridge, Bartholomew Jr.


          
            War-Office, June 5. 1795.
          
          Mr Dandridge will be pleased to lay the inclosed papers before the President.
          
            1. A Letter of the 29th ulto from Genl Morgan.
            2.   do   do   from Colo. Butler.
            3. Extract of a letter from Major Craig.
            4. Copy of a letter to Govr Mifflin.
          
          The Secretary of War will wait on the President to-morrow morning to take his orders relative to General Morgan and any other matters referred to in the papers.
          
            T. Pickering
          
        